qt(O A 4.
                                           .1i
                                                                                                        12/23/2020



                                                                                                    Case Number: DA 20-0519




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 20-0519


 NENA S. KRUGER,

                       Appellant,                    ORDER GRANTING MOTION
                                                     FOR EXTENSION OF TIME
               v.

 DALE R. KRUGER,

                       Appellee.


      Motion having been made by Appellant's attorney, Tara A. Harris, no

objection from opposing counsel, and good cause appearing,

      IT IS HEREBY ORDERED: The filing of Appellant's opening brief is

continued for an additional 30 days from January 4, 2021 until February 3 2021.

      DATED this       23rAday of December, 20



c:    Tara A. Harris, Harris Law Office PLLC,825 Great Northern Blvd., Ste. 318, Helena, MT 59601
      Brent Flowers, BEEBE LAW FIRM, 110 N. Warren St., P.O. Box 200, Helena, MT 59601




                 ORDER GRANTING MOTION FOR EXTENSION OF TIME — PAGE I